                Case 19-12153-KBO              Doc 447       Filed 01/31/20         Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,1                                                   Case No. 19-12153 (KBO)

                 Debtors.                                  (Jointly Administered)

                                                           Re: Docket No. 371

                    NOTICE OF CLOSING OF SALE OF SUBSTANTIALLY
                         ALL OF THE ASSETS OF THE DEBTORS

         PLEASE TAKE NOTICE that on October 11, 2019, the Debtors filed the Motion of

Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection with the Potential

Sale of Substantially All of the Debtors Assets, (B) Scheduling an Auction and Sale Hearing, (C)

Approving the Form and Manner of Notice Thereof, (D) Authorizing the Debtors to Enter Into a

Stalking Horse Agreement, (E) Approving Procedures for the Assumption and Assignment of

Contracts and Leases, and (F) Granting Related Relief; and (II) an Order (A) Approving the Sale

of Substantially All of the Debtors Assets Free and Clear of All Liens, Claims, Encumbrances,

and Interests, (B) Authorizing the Assumption and Assignment of Contracts and Leases, and (C)

Granting Related Relief [Docket No. 73] (the “Bid Procedures and Sale Motion”) seeking to

sell substantially all of the assets (the “Sale”) of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) to a successful bidder at an auction.

         PLEASE TAKE FURTHER NOTICE that on November 8, 2019, the Court entered the

Order (I) Approving Bid Procedures in Connection With the Potential Sale of Substantially All of

the Debtors' Assets, (II) Scheduling an Auction and a Sale Hearing, (III) Approving the Form

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.


72176685.1
              Case 19-12153-KBO         Doc 447     Filed 01/31/20     Page 2 of 3




and Manner of Notice Thereof, (IV) Authorizing the Debtors to Enter Into a Stalking Horse

Agreement, (V) Approving Procedures for the Assumption and Assignment of Contracts and

Leases, and (VI) Granting Related Relief [Docket No. 224] (the “Bidding Procedures Order”),

and the Debtors commenced an auction (the “Auction”) on December 18, 2019. At the

conclusion of the Auction on December 20, 2019, after consultation with the Official Committee

of Unsecured Creditors and Bank of America, N.A., the Debtors selected Liberty BSG Holdings

Inc. (“Purchaser”) as the Successful Bidder [Docket No. 355].

         PLEASE TAKE FURTHER NOTICE that on December 26, 2019, the Court entered

the Order (I) Approving the Sale of Substantially All of the Debtors’ Assets Free and Clear of All

Liens, Claims, Encumbrances, and Interests Under the Asset Purchase Agreement, (II)

Authorizing the Assumption and Assignment of Contracts and Leases, and (III) Granting Related

Relief [Docket No. 371] (the “Sale Order”), pursuant to which, among other things, the Court

approved the Sale to the Purchaser.

         PLEASE TAKE FURTHER NOTICE that the Sale closed on January 31, 2020.

         PLEASE TAKE FURTHER NOTICE that copies of the documents filed in the

Debtors’ chapter 11 cases, including all documents related to the Sale, may be obtained by

visiting the website of Kurtzman Carson Consultants LLC at https://www.kccllc.net/bayousteel.



                          [Remainder of Page Intentionally Left Blank]




72176685.1
             Case 19-12153-KBO   Doc 447   Filed 01/31/20     Page 3 of 3




Dated: January 31, 2019             Respectfully submitted,
       Wilmington, Delaware
                                    POLSINELLI PC

                                     /s/ Shanti M. Katona
                                    Christopher A. Ward (Del. Bar No. 3877)
                                    Shanti M. Katona (Del. Bar No. 5352)
                                    222 Delaware Avenue, Suite 1101
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 252-0920
                                    Facsimile: (302) 252-0921
                                    cward@polsinelli.com
                                    skatona@polsinelli.com

                                    Counsel to the Debtors and
                                    Debtors in Possession




72176685.1
